Citation Nr: 1217709	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) effective January 6, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for a lumbosacral spine disability (which was characterized as degenerative joint disease of multiple joints) and a claim of entitlement to a TDIU.  

Although the RO subsequently adjudicated the Veteran's service connection claim for a lumbosacral spine disability on the basis of new and material evidence, the Board notes that, because the Veteran submitted additional evidence within 1 year of the April 2002 rating decision, and because this evidence related to the issue of service connection for a lumbosacral spine disability, the April 2002 rating decision was not final for VA compensation purposes.  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (finding RO decision becomes final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim"); see also King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (finding relevant evidence received within 1 year of RO decision renders it non-final for VA compensation purposes).

In Buie v Shinseki, 24 Vet. App. 242 (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  Having reviewed the evidence submitted by the Veteran within 1 year of the April 2002 rating decision, the Board finds that it must be considered as part of the original service connection claim for a lumbosacral spine disability because it was received within the 1-year period for initiating an appeal of this decision (i.e., by April 2003).  See 38 C.F.R. § 3.156(b); see also Jennings, 509 F.3d at 1368.  The Board also finds that this evidence is new, in that it was not submitted to agency adjudicators previously, and is material, in that it relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a lumbosacral spine disability and raises a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156(a) (2011).  The Board further finds that, under 38 C.F.R. § 3.156(b), the Veteran's submission of new and material evidence within 1 year of the April 2002 rating decision renders that decision non-final for VA adjudication purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie, 24 Vet. App. at 242.  The Veteran's statements submitted along with additional evidence also can be viewed as expressing disagreement with the April 2002 rating decision.  Thus, the Board concludes that the Veteran has prosecuted his service connection claim for a lumbosacral spine disability continuously since he filed his original claim in October 2001 (which was adjudicated in the April 2002 rating decision) and this claim is as stated on the title page of this decision.

With respect to the Veteran's TDIU claim effective January 6, 2005, the Board notes that, in a March 2008 rating decision, the RO assigned a 100 percent rating effective January 6, 2005, for the Veteran's service-connected carotid sinus syndrome based on a clear and unmistakable error (CUE) in a prior rating decision.  The Board observes in this regard that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446   (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22   (1990).  If VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Thus, the issue of entitlement to a TDIU effective January 6, 2005, is moot and should be dismissed.  

The issue of entitlement to a TDIU between January 1, 2000, and January 6, 2005, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran has contended throughout the pendency of this appeal in statements submitted to VA and on multiple copies of VA Form 21-8940 that he has been unable to secure and maintain substantially gainful employment due to his service-connected disabilities since at least January 1, 2000.  As noted above, the award of a 100 percent schedular rating effective January 6, 2005, for the Veteran's service-connected carotid sinus syndrome only moots his entitlement to a TDIU effective as of that date.  Such an award does not affect his potential entitlement to a TDIU between the date that he allegedly became unemployable (in this case, January 1, 2000) and January 6, 2005.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's current lumbosacral spine disability is not related to active service or any incident of service.

2.  In a rating decision dated on March 26, 2008, the RO assigned a 100 percent rating effective January 6, 2005, for the Veteran's service-connected carotid sinus syndrome.

3.  There remain no allegations of errors of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to a TDIU effective January 6, 2005.


CONCLUSIONS OF LAW

1.  A lumbosacral spine disability was not incurred or aggravated by in active service nor may arthritis of the lumbosacral spine be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The appeal for a TDIU effective January 6, 2005, has become moot by virtue of the March 2008 rating decision, which assigned a 100 percent schedular rating for the Veteran's service-connected carotid sinus syndrome; there remains no matter in controversy over which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in November 2001, November 2002, April and September 2003, July 2004, February and December 2005, and in April 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a lumbosacral spine disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the April 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the November 2001 VCAA notice letter was issued prior to the currently appealed rating decision issued in April 2002; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  Thus, the Board finds that obtaining another examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Lumbosacral Spine Disability

The Veteran contends that he incurred a lumbosacral spine disability during active service.  He contends that he injured his lumbosacral spine in an in-service grenade accident which killed a friend and fellow soldier.  He also contends that he has experienced continuous lumbosacral spine disability since his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis of the lumbosacral spine, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbosacral spine disability.  The Veteran has contended that he incurred a lumbosacral spine disability during active service.  The Board's review of his service treatment records shows that he denied all relevant pre-service medical history at his enlistment physical examination in September 1966 and clinical evaluation of his spine was normal.  The Veteran did not complain of or receive treatment for any lumbosacral spine problems during active service.  

On outpatient treatment in October 1967, it was noted that the Veteran had been in his barracks "when [a] grenade exploded" and had gotten small punctate wounds of the right lower check.  He also complained of right ear pain following the grenade explosion.  Physical examination showed no bone fractures.  

It was noted in November 1967 that the Veteran had manifested a psychiatric disorder (which was diagnosed as gross stress reaction) "resulting from witnessing the death of [his] friend on a rifle range.  This friend supposedly picked up a dead hand grenade, hit it against a pole, [and] the grenade exploded killing the friend and causing a minor wound on [the Veteran's] right side."  It also was noted that the Veteran had been reassured by psychiatric treatment that he "is not the cause of or guilty for this accident of his friend."  At a Medical Board physical examination later in November 1967, clinical evaluation of the Veteran's spine was normal.  The Veteran was discharged medically in March 1968 due to a heart disability.

The competent post-service evidence also does not support granting service connection for a lumbosacral spine disability.  This evidence shows that, although the Veteran has been diagnosed as having and treated for a lumbosacral spine disability since his service separation, it is not related to active service.  On VA examination in July 1968, approximately 4 months after his service separation in March 1968, no relevant complaints were noted.  Physical examination showed no musculoskeletal abnormalities.  The assessment included residuals, status-post abscess in the right lumbosacral region that was well-healed, asymptomatic, and without recurrence.

In an October 2000 statement, the Veteran described the in-service grenade accident.  He stated that he and his friends had been in a building together when a grenade exploded, killing his friend and causing fragments to hit him because he was only 4-5 feet away when the grenade explosion happened.  

On VA outpatient treatment in January 2002, no relevant complaints were noted.  Objective examination showed 5/5 muscle strength of the bilateral lower extremities, deep tendon reflexes 2+, negative straight leg raising, a normal gait, and an ability to bend, stoop, and squat "without problem."

The Veteran's SSA records show that he was awarded SSA disability benefits in January 2003 for, among other things, osteoarthritis and allied disorders.  These records consist of VA outpatient treatment records and examination reports.

On VA outpatient treatment in May 2003, the Veteran complained of back pain "for years."  A history of chronic back pain was noted.  He reported hurting his back in 1967-68 "when there was a grenade explosion in the barracks."  He rated his low back pain as 4-5/10 on a pain scale (with 10/10 being the worst imaginable pain) with activity "and rest tends to ease" his symptoms.

In a September 2003 statement, the Veteran contended that his low back pain "goes down into my hips, legs, and knees."  He also contended that he had been awarded SSA disability benefits for his lumbosacral spine disability.

VA x-rays of the lumbar spine taken in February 2004 showed minimal to mild lumbar spondylosis without definite disc herniation or spinal stenosis.

In March 2004, the Veteran's complaints included persistent back pain.  He reported being told that he had arthritis.  A history of chronic back pain was noted.  The assessment included low back pain with 2 injuries and a question of whether the Veteran had arthritis.

In a May 2004 statement, the Veteran contended that he experienced "severe pain" in multiple joints, including his back.

In a May 2004 letter, O.D. Mitchum, M.D., stated that the Veteran "has a back problem which will definitely become worse with time and will probably require surgery."

On VA examination in January 2011, the Veteran complained of episodic back pain since an in-service grenade accident.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran had not been employed since 2004 and had retired in 2005.  He denied any prescribed bed rest and treatment due to a spine condition in the previous 12 months.  He also denied that his lumbosacral spine disability affected his activities of daily living.  He took over-the-counter medication for arthritis pain "as needed" twice a day three times a week.  He stated that, following his in-service back injury in the grenade accident, he had been hospitalized for 1 month and then discharged from service.  He had injured his low back again in 1988 and first had sought treatment for his lumbosacral spine disability at that time.  He denied any new or recent back injury since 1988.  He reported lumbosacral spine stiffness but denied weakness, lack of endurance, or fatigability.  His lumbosacral spine symptoms occurred 3 days per month.  His pain was located in the central low back and was not radiating.  He described his lumbosacral spine pain as "intermittent catching."  He was able to walk up to 30 minutes or 200 yards.  He did not need any assistive devices for ambulation.  He experienced moderate flare-ups of lumbosacral spine pain which he rated as 4-6/10 on a pain scale.  He had not been treated for any back problems since spring 2008.  

Physical examination in January 2011 showed normal posture and gait, no muscle atrophy or loss of muscle tone, 5/5 muscle strength testing to gravity and resistance, normal heel and toe walking, and intact sensation.  The Veteran's range of motion was limited by pain.  There were no developmental abnormalities present.  The Veteran's lumbosacral spine was not tender and had no spasms.  There was no other deformity, mal-alignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or abnormal weight bearing.  There also was no other loss of function on repetitive use.  The VA examiner stated that any additional loss of function due to flare-ups could not be determined without resorting to speculation.  X-rays of the lumbar spine showed hypertrophic spondylosis throughout the entire lumbar spine and narrowing of the disk spaces between L4-L5 and L5-S1.  The VA examiner stated that, although back strain or sprain involved the soft tissues of the spinal region, spondylosis was a degenerative process involving the discs and vertebral bodies.  The examiner also stated that back strain or sprain and spondylosis were not caused by or related to each other.  He stated further that there was no evidence "to support a compression or blast fracture or mechanism of injury" to cause degenerative disc disease of the lumbar spine.  Thus, the VA examiner opined that the Veteran's current lumbosacral spine diagnosis was not related causally to active service or any incident of service, to include the in-service grenade accident.  This examiner also stated further that the medical literature indicated that age, genetics, and "intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease."  Thus, he also opined that it was less likely than not that the Veteran's current lumbosacral spine disability had its onset during service or was related causally to active service or any incident of service, to include the in-service grenade accident.  The diagnoses included resolved lumbar strain which had occurred during active service with no objective residuals or radiculopathy and no functional limitations and multi-level degenerative disc disease of the lumbar spine "as can be seen with [the] natural aging process."

The Board acknowledges the Veteran's lay assertions that he incurred his current lumbosacral spine disability during active service.  The Board also acknowledges that the Veteran currently experiences a lumbosacral spine disability.  The competent evidence does not support the Veteran's assertions concerning an etiological relationship between his current lumbosacral spine disability and active service, however.  The Board notes that, although SSA awarded the Veteran disability benefits for osteoarthritis, VA is not bound by any determination reached by SSA.  Contrary to the Veteran's assertions, the evidence shows that his current lumbosacral spine disability (which was characterized as multi-level degenerative disc disease of the lumbar spine) was due to the natural process of aging (as the VA examiner opined following VA examination in January 2011).  The January 2011 VA examiner also concluded that the Veteran's current lumbosacral spine disability was not related causally to active service or any incident of service, to include the Veteran's in-service grenade accident.  The Board finds it especially significant that, at the time of this in-service grenade accident, the Veteran did not report - and the in-service examiner who treated him for minor right cheek wounds and right ear pain did not indicate - any lumbosacral spine injury.  The Veteran also did not report experiencing any lumbosacral spine injury at the time of the in-service grenade accident when he described this accident in detail in an October 2000 statement.  He further has not identified or submitted any competent evidence, to include a medical nexus, which relates his current lumbosacral spine disability to active service or any incident of service, to include an in-service grenade accident.  In summary, the Board finds that service connection for a lumbosacral spine disability is not warranted.

The Veteran finally is not entitled to service connection for arthritis of the low back on a presumptive service connection basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service treatment records show no complaints of or treatment for arthritis at any time during active service.  The Board finds it especially significant that he did not report any relevant in-service medical history of arthritis when he was seen on VA examination in July 1968, or within the first post-service year.  This evidence persuasively suggests that the Veteran did not experience arthritis of the low back during active service.  The Board finds that the competent evidence of record does not show that the Veteran was diagnosed as having or complained of experiencing arthritis of the low back during active service or within the first post-service year (i.e., by March 1969) such that service connection is warranted on a presumptive service connection basis as a chronic disease.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a lumbosacral spine disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the lumbosacral spine (low back pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lumbosacral spine disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a lumbosacral spine disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the Medical Board physical examination in November 1967, approximately 4 months prior to his service separation, the Veteran denied any in-service history or complaints of symptoms of a lumbosacral spine disability.  Specifically, the November 1967 Medical Board examination report reflects that the Veteran was examined and his spine was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a lumbosacral spine disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1968) and initial reported symptoms related to a lumbosacral spine disability in approximately 2002 (a 34-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including carotid sinus syndrome (1968).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the lumbosacral spine.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was seen on VA examination in July 1968, approximately 4 months after his service separation, he did not report the onset of lumbosacral spine symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  His complaints in July 1968 focused instead on his carotid sinus syndrome.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed a VA disability compensation claim for service connection for rheumatic heart disease in May 1968, immediately after his discharge from active service, but did not claim service connection for a lumbosacral spine disability or make any mention of any lumbosacral spine symptomatology.   He did not claim that symptoms of his lumbosacral spine disability began in (or soon after) service until he filed his current VA disability compensation claim in October 2001, decades after his service separation.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of lumbosacral spine symptoms to different times.  Specifically, and as noted above, the Veteran did not report any in-service history of lumbosacral spine problems at a VA examination in July 1968, approximately 4 months after his service separation.  Although he subsequently reported decades later to multiple post-service VA treating physicians that he had experienced continuous lumbosacral spine disability since incurring a low back injury in an in-service grenade accident, the Veteran did not report experiencing any lumbosacral spine injury in an in-service grenade accident when he submitted an October 2000 statement describing this accident.  He also reported at his most recent VA examination in January 2011 that he had injured his back at the time of the in-service grenade accident and again in 1988 but otherwise denied any lumbosacral spine injury.  A review of the Veteran's service treatment records shows that no lumbosacral spine injury was reported and none was found by the in-service examiner who treated him for small right cheek wounds and right ear pain immediately following the grenade accident in October 1967.  Nor is there any indication in the Veteran's claims file that he complained of or was treated for a lumbosacral spine injury in 1988.  There finally is no indication that, following an in-service grenade explosion in October 1967, the Veteran was hospitalized for treatment of a lumbosacral spine disability.  It appears instead that he was hospitalized in November 1967 for treatment of his service-connected carotid sinus syndrome.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


TDIU Prior to January 6, 2005

The Veteran perfected a timely appeal in this case from an April 2002 rating decision which denied his TDIU claim.  Subsequently, in a March 2008 rating decision, the RO assigned a 100 percent rating effective January 6, 2005, for the Veteran's service-connected carotid sinus syndrome.  

As noted in the Introduction, the Court has held that a 100 percent schedular rating means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  

The March 2008 rating decision was fully favorable to the Veteran on the issue of an increased rating for carotid sinus syndrome.  The Board finds that the Veteran's appeal for a TDIU effective January 6, 2005 has become moot by virtue of the March 2008 rating decision and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2011).  

In dismissing this appeal for a TDIU effective January 6, 2005, because the Veteran's increased rating claim for carotid sinus syndrome was granted in full by the RO in March 2008, the Board expresses no opinion regarding any "downstream" issues that may arise from the March 2008 rating decision.  Nor does the Board express any opinion regarding the issue of entitlement to a TDIU prior to January 6, 2005, which has been referred to the AOJ (in this case, the RO) for appropriate action.



ORDER

Entitlement to service connection for a lumbosacral spine disability is denied.

Entitlement to a TDIU effective January 6, 2005, is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


